Citation Nr: 1823410	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for bilateral hearing loss.

2.  Service connection for tinnitus.

3.  Service connection for peripheral neuropathy of the left upper extremity, secondary to left axillary cyst removal.


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1974 to March 1978, with subsequent service in the Naval Reserve.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference Board hearing in December 2015 before the undersigned.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not caused by an event, disease or injury in active duty service and sensorineural hearing loss was not shown within 1 year of service separation. 

2.  The Veteran's tinnitus is not caused by an event, disease or injury in active duty service and was not shown within 1 year following service separation.  

3.  The objective medical evidence does not show that, since the filing of the claim and during the subsequent pendency of the appeal, there is a current disability of peripheral neuropathy of left upper extremity, secondary to left axillary cyst removal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for a peripheral neuropathy of the left upper extremity, secondary to left axillary cyst removal, are not met.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded Compensation and Pension examinations in June and July 2010, which produced findings pertinent to deciding the claims for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has asserted that the June 2010 examination was not conducted properly, because the VA examiner "interpreted" the results and changed the way the Veteran responded, the Board finds the examinations were adequate for their purposes.  The Veteran may have been personally dissatisfied with the manner in which the examination was conducted or irked by the demeanor of the VA examiner, but review of the examination report clearly indicates that its findings and opinions address the hearing loss and tinnitus claims and are competent, medical evidence sufficient for the Board to make a decision.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  Sensorineural hearing loss and tinnitus are considered within these provisions, as discussed further below.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland consonant-vowel nucleus-consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385. 

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions 

The Veteran contends that his in-service duties of four years as a boiler technician on a United States Navy Destroyer exposed him to constant, excessive noise from the boilers and engines, as well as to the ship's gunfire.  He further contends that his tinnitus was caused by the same exposures and has continued as a constant, persistent problem since exposure.  The Veteran asserts that his duties in the boiler room exposed him to infection, resulting in the cyst he developed in service in his left upper extremity, in the vicinity of his shoulder and arm pit.  He further asserts that the operation performed in service was incorrectly conducted and made the disorder worse, resulting in limited range of motion, pain, complete numbness of his left small finger, and tingling and partial numbness of his left ring-finger.  

Bilateral Hearing Loss, Tinnitus and Peripheral Neuropathy Left Upper Extremity

The Veteran's service treatment records (STRs) contain a March 1974 enlistment examination, showing the following audiometric results, in relevant part for VA purposes.

 	  500 Hz	  1000	        2000	  3000          4000

Right  	          -- dB          15		 15	        5		  --
Left	          --	      15             15	      10              --

An April 1974 submarine training examination shows "Normal" checked for ears, drums, upper extremities, and neurologic.  Audiometric results were as follows.

	        500 Hz	   1000	        2000	  3000          4000

Right  	          15 dB         15		  5	       --		   0
Left	          15	      15            10	       --                5

A November 1975 extension examination also shows "Normal" checked for ears, drums, upper extremities, and neurologic.  Audiometric results were as follows.

	        500 Hz	   1000	        2000	  3000          4000

Right  	          15 dB         15		 10	        5		    5
Left	          15	       15            10	        0                0


Further in-service audiometric examinations reveal the following.

	     			500 Hz    1000        2000      3000	    4000

April 1975		Left	  15 dB          5            --            --            --
      Right      0                5             5             0           --                             

May 1976		Left         5	        10	    0             0           0
      Right     10              5              5	       0	         0

November 1976	Left	   15	        15           10	       0	         0
			Right     15	        15           10	       5	         5

December 1977	Left       20	        15	  10	      15	       10
			Right     15            10              0             10          5

In September 1976, the Veteran had "multiple" sebaceous cysts surgically excised from the left axilla and was prescribed three days of light duty.  However, within four days the Veteran developed a soft cystic build-up in the area of the incision, possibly due to aspiration of fluid.

A March 1983 Naval Reserve enlistment examination shows "No" was checked for hearing loss, but "Yes" was checked for cyst.  "Normal" was checked for ears, drums, upper extremities, and neurologic.  The Whispered Voice test results were 15/15, indicating hearing within normal limits.  The earlier cyst removal was noted, but as being from the "right" shoulder.  The examiner further noted as a general comment, "no significant problems" and "healthy-no abnormal physical findings."    

In June 2010, the Veteran presented for a VA audiological examination at Fort Meyers VA, in which audio metric results were as follows.

	        500 Hz	   1000	        2000	  3000          4000	Average

Right  	          20 dB         15            15	      20		  30	         20
Left	          20	       20            15	      20              25	         20

The Maryland CNC Word List Speech Recognition scores were 100 percent for the right ear and 92 percent for the left.  

The June 2010 VA examiner diagnosed the Veteran with normal right-ear hearing and an essentially normal left ear with mild sensorineural hearing loss.  She added that tinnitus was as likely as not associated with the Veteran's hearing loss.

The June 2010 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of in-service noise exposure.  She explained that the Veteran's hearing tests are all normal during military service and his hearing today is essentially normal.  She further explained that, although the Veteran has a slight hearing loss in his left ear, the  Institute of Medicine has concluded that, based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  She added that, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss.  

In November 2014, the Veteran presented for an audiological examination at Physicians Regional Medical Center, in which the audiological examiner, A.C.W., recorded the following results.

	        500 Hz	   1000	        2000	  3000          4000
	
Right  	          35 dB         30		 30	      30		  30	         
Left	          30	       25            20	      30              35	         

There is no indication whether the Word Recognition scores are based on the Maryland CNC Word List, used for VA purposes, and, therefore, the Board will not consider them.  

In her medical statement, A.C.W. states the Veteran presents with a flat, mild hearing impairment, with the left ear weaker than the right ear in the higher frequencies; his speech clarity is good at levels mildly above normal conversational speech; and the Veteran's main concern is bilateral tinnitus, which reportedly had been present for "several" years.  A.C.W. opined that the Veteran's hearing loss and tinnitus are "as least as likely as not to be from [the Veteran's] time spent as a [boiler technician]." 

In July 2010, the Veteran underwent a VA examination for peripheral nerves at Fort Meyers VA, specifically for peripheral neuropathy of his left upper extremity.  The July 2010 VA examiner noted the Veteran's reports of numbness from the posterior aspect of the arm, traveling continuously into the lateral aspect of the forearm and down to the left small finger and lateral half side of the ring finger, with cramping and curling in his small finger.  The Veteran described bilateral shoulder discomfort, but not disabling.  The Veteran reported a left-shoulder injury during service from a motorcycle accident.  

The July 2010 VA examiner further noted peripheral nerve symptoms of numbness and tingling in the Veteran's left arm to his left side of his left hand.  Reflex, sensory and motor examination findings were normal.  

The July 2010 VA examiner ordered an electromyogram (EMG).  Consequently, she stated her diagnosis as only the "subjective report" of peripheral neuropathy of the left upper extremity, emphasizing that this is not a diagnosis, as the Veteran's complaint is not supported with clinical and objective findings and noting that the EMG is pending.  However, she added that there is no nerve dysfunction.   She further added there are no effects on the Veteran's usual occupation or his usual activities of daily living. 

To the opinion question of whether the subjective report of peripheral neuropathy of the left upper extremity is the result of the removal of the left upper-extremity cyst shown during active duty, the July 2010 VA examiner stated she could not resolve this issue without resorting to speculation.  She explained that review of the claims file shows the cyst was sebaceous and there was no lymph node involvement or nerve involvement; the clinical findings cannot support the Veteran's claim of peripheral neuropathy due to the cyst removed from his left axillary area in 1976; and there are no available objective findings to support the subjective report of neuropathy.  She further explained that an EMG is needed to confirm the presence of neuropathy.  She added that there is no medical evidence that the Veteran has been seen or evaluated for his complaints in service or after service from 1976 to the present.  She emphasized that she is resorting to speculation because there is a lack of evidence to support the claim.   

The July 2010 VA examiner added that she discussed with the Veteran the need of an EMG to determine if he has neuropathy and noted that he was agreeable, stating if he could not get it done in private treatment, he would go to Bay Pines VA for the procedure.  A subsequent order note for the EMG has been added to the record, which indicates an appointment for the Veteran was set for August 2010, but was cancelled by the Veteran, who stated he would "seek care in the private sector."  

The Board notes that the Veteran testified at his December 2015 Board hearing that, after being scheduled for the EMG, he cancelled the appointment, as he intended to pursue the matter with his private treatment provider and, although he later tried several times to reschedule the procedure at Bay Pines VA, he was unsuccessful.     

The foregoing review of the record indicates that the Veteran did not have audiometric test results in service showing he had hearing loss.  Although the Veteran's representative stated at the December 2015 Board hearing that the in-service records indicate progressive worsening in the left ear and sporadic hearing loss in the right ear, the Board must point out that none of the test results in fact show abnormal hearing findings.  Moreover, there are no in-service complaints and treatment of tinnitus.  

After service, other than the June 2010 VA examination, there are no treatment records for the Veteran presenting with complaints of hearing loss and tinnitus or receiving diagnoses of hearing loss and tinnitus for many years.  That examination shows current, mild hearing impairment, more in the left ear.  A.C.W.'s opinion that hearing loss and tinnitus are as least as likely as not to be from the Veteran's in-service noise exposure does not make any attempt to explain the relationship of the Veteran's current disabilities to his in-service noise exposure; it makes no reference to clinical findings to support the opinion; and it appears to be based solely on the Veteran's reporting.  Conversely, the June 2010 VA examiner stated there was no scientific or reasonable basis for delayed-onset hearing loss, based on findings of the Institute of Medicine regarding cochlear physiology and broader current knowledge of acoustic trauma.

Regarding peripheral neuropathy, other than notes recording the Veteran's cyst surgery and some problems of fluid retention afterward, the STRs are silent regarding any complaints, treatment or diagnoses of numbness, tingling, limited range of motion, or pain in any segment of the Veteran's left upper extremity.  Moreover, the Veteran's post-service records show that he did not pursue treatment for either an orthopedic or neurological disorder related to his left upper extremity.  The July 2010 VA examiner could not render a diagnosis of neuropathy without an EMG.  She emphasized to the Veteran that the EMG was essential for establishing neuropathy.  The Veteran was amenable to the procedure; he was scheduled for it; he subsequently declined the procedure; he did not undergo the procedure with a private treatment practitioner; and, although the Veteran testified he tried, he did not have the procedure through VA.  The Board concludes the Veteran has never been treated for or diagnosed with peripheral neuropathy of the left upper extremity, in service or out of service.  

As also stated at the beginning of this decision, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within one year in most cases.  "Organic diseases of the nervous system" are included among chronic diseases.  VA considers sensorineural hearing loss and tinnitus to be organic diseases of the nervous system.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309.   

However, the record gives no indication whatsoever of the manifestation of hearing loss and tinnitus in complaints, treatment or diagnoses within a year of separation from service.  Consequently, the presumption of service connection for hearing loss and tinnitus as chronic diseases is not available to the Veteran.  Additionally, because hearing loss and tinnitus were never identified in service, it is impossible to establish continuity of symptomatology following upon service, nor does the subsequent record reflect this.  

Conclusion

The Board has carefully reviewed and considered the Veteran's December 2015 Board hearing testimony and his statements accompanying his August 2011 Notice of Disagreement and his August 2014 VA Appeals Form 9.  These have helped the Board in understanding better the nature and development of the Veteran's disorders and how they have affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose audiological and neurological disorders or interpret accurately clinical findings pertaining to them, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Veteran's current disabilities to service-related events, injuries or illnesses.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Consequently, for the reasons already stated, the opinion of A.C.W. is of limited probative weight and the Board assigns significant probative weight to the opinion of the June 2010 VA examiner.  Moreover, although the Veteran asserts in his testimony and his August 2014 statement that the June 2010 audiological VA examination was not conducted properly, as stated at the beginning of this decision, the findings and opinion from the examination address the hearing loss and tinnitus claims and are competent medical evidence sufficient for the Board to make a decision.  38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).

Based on the findings and opinion of the June 2010 VA examiner, the Board finds that the Veteran's hearing loss and tinnitus are not caused by an event, disease or injury in active duty service and the presumption of service connection as a chronic disease is not applicable.  Additionally, based on the findings of the July 2010 VA examiner, the Board accordingly finds there is no current disability of peripheral neuropathy of the left upper extremity, nor was there a disability at the time the claim was filed or at any time during its pendency; therefore, there cannot be a direct relationship to any in-service event, injury or illness.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for peripheral neuropathy of the left upper extremity, secondary to left axillary cyst removal, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


